DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/23/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the tube" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The claim depends from independent claim 1 where the shape of 
Claim 3 recites the limitation "the hollow polygonal prism is an n-gonal prism" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The claim depends from independent claim 1 where the shape of the hollow structure has yet to be established. 
Claim 5 recites the limitation "the hollow truncated polygonal pyramid" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The claim depends from independent claim 1 where the shape of the hollow structure has yet to be established. 
Claim 7 recites the limitation "the hollow truncated cone" in line 3.  There is insufficient antecedent basis for this limitation in the claim. The claim depends from independent claim 1 where the shape of the hollow structure has yet to be established. 
Claim 8 recites the limitation "the funnel" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The claim depends from independent claim 1 where the shape of the hollow structure has yet to be established. 
	Claims 4, 6, and 9 are rejected as dependents from the rejected claims.

Allowable Subject Matter
Claims 1, 10, 13-18 and 21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art, Cassalia (US 2014/0302448) in combination with Farzin-Nia et al. (US 2005/0191592) does not disclose an orthodontic composite, comprising an orthodontic member comprising a hollow structure and a mark; and an orthodontic wire, wherein the hollow structure is one of a tube, a hollow polygonal prism, a hollow truncated polygonal pyramid, a 
	The closest prior art, Cassalia, discloses a system and method for treating mal-alignment of teeth [abstract]. The system comprises a dissolvable coating surrounding an orthodontic wire arch.  The dissolvable coating of Cassalia is not a hollow structure that is of a tube, a hollow polygonal prism, a hollow truncated polygonal pyramid, a hollow truncated cone, or a funnel shape. The dissolvable coating of Cassalia does not contain a mark. The dissolvable coating of Cassalia does not meet the requirements of the hollow structure as claimed by Applicant. Farzin-Nia et al. was used to cure the deficiencies of Cassalia. 
	Farzin-Nia et al. discloses an archwire assembly that comprises an end mark. However, Farzin-Nia et al. does not disclose that the end mark can be used on a hollow structure that is formed of a biodegradable or water-soluble material. Thus, Farzin-Nia et al. does not cure the deficiencies in Cassalia. One of ordinary skill in the art at the time of the invention would not have motivation to look to the prior art to replace the dissolvable coating material of Cassalia with a hollow structure as claimed by the applicant. Thus, the examiner finds the claims allowable over the prior art.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450.  The examiner can normally be reached on Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.